Title: [Diary entry: 11 March 1785]
From: Washington, George
To: 

Friday 11th. Mercury at 30 in the Morning, 34 at Noon and 41 at Night.  Left Colo. Masons about 12 oclock. Dined with Mr. Martin Cockburn, & came home in the afternoon. Planted the Hemlock Scions which were brought home yesterday, 28 in Number in the Shrubbs—2 poplar trees wch. had been omitted (by an oversight) in my Serpentine Walks before; and 13 Weeping and 13 Yellow Willow trees alternately along the Post & rail fence from the Kitchen to the South ha-haw & from the Servants Hall to the Smith’s Shop. Brought 9 Scions of the Portugal Peach from Mr. Cockburn with me.